Case: 21-171    Document: 15      Page: 1    Filed: 10/06/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  In re: GOOGLE LLC,
                         Petitioner
                  ______________________

                         2021-171
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:20-
cv-00453-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

  Before LOURIE, BRYSON, and TARANTO, Circuit Judges.
PER CURIAM.
                         ORDER
    Google LLC petitions this court for a writ of mandamus
directing the United States District Court for the Western
District of Texas to transfer this action to the United States
District Court for the Northern District of California. We
conclude that the district court’s refusal to transfer the
case constituted a clear abuse of discretion. We therefore
grant mandamus directing transfer.
Case: 21-171    Document: 15     Page: 2    Filed: 10/06/2021




2                                          IN RE: GOOGLE LLC




                             I
    Jenam Tech, LLC, filed a complaint in the Waco Divi-
sion of the Western District of Texas charging Google, a
Delaware corporation headquartered in Mountain View,
California, with patent infringement. Jenam alleged that
Google’s use of the Quick UDP Internet Connections
(“QUIC”) protocol infringes eight patents relating to meth-
ods, systems, and computer products for sharing infor-
mation to detect an idle Transmission Control Protocol
connection.
     Google moved to transfer the case to the Northern Dis-
trict of California pursuant to 28 U.S.C. § 1404(a). Google
noted that Jenam’s only registered place of business and
its only employee, George Andrew Gordon, are located in
the Eastern District of Texas. App. 362. Google further
pointed out that a different company based in the Northern
District of California, Oso-IP, LLC, appears to handle li-
censing of Jenam’s patents to others. Id. Google noted that
witnesses knowledgeable about the implementation and
maintenance of the protocol and potential prior art reside
in the Northern District of California. App. 362–64.
     Google also submitted a sworn declaration stating that
the “vast majority of the research, design, development,
and testing activities related to the QUIC protocol have oc-
curred and continue to occur in Mountain View [California]
or Cambridge [Massachusetts],” and “both the source code
and technical documents related to Google’s QUIC protocol
are created and maintained in Mountain View and Cam-
bridge.” App. 379. Google stated it was unaware of any
potential witnesses or sources of proof in the Western Dis-
trict of Texas.
    Jenam responded that Google maintains an office in
Austin, Texas, within the Western District of Texas. App.
478. In addition, Jenam argued that the Western District
of Texas would be a convenient venue for its own witnesses
Case: 21-171    Document: 15      Page: 3    Filed: 10/06/2021




IN RE: GOOGLE LLC                                           3



and sources of proof. In support of that assertion, Jenam
submitted a declaration from the inventor, Robert Paul
Morris, who stated that he would “most likely be unwilling
to testify in-person at a deposition, hearing or a trial” ei-
ther in the Western District of Texas or the Northern Dis-
trict of California “during the COVID-19 pandemic.” App.
500. If he were required to testify, he stated, “it would be
safer and far more convenient . . . for me to drive than to
fly,” and that he would prefer driving to Waco from his
home in Georgia rather driving to California. Id. Jenam
also noted that the Western District of Texas would be
more convenient than the Northern District of California
for the patent prosecution attorney, who lives in the North-
ern District of Texas, and for Mr. Gordon, who lives in the
Eastern District of Texas. App. 496.
    On July 8, 2021, the district court issued an order deny-
ing Google’s transfer motion. At the outset, the court found
that this action could have been brought in the Northern
District of California. The court then analyzed Google’s
transfer motion by applying the set of private-interest and
public-interest factors that the Fifth Circuit has directed
courts to use in making transfer decisions under section
1404(a). See In re Volkswagen of Am., Inc., 545 F.3d 304
(5th Cir. 2008) (en banc).
    The district court took note of the five factors that were
disputed between the parties: (1) the relative ease of access
to sources of proof; (2) the availability of compulsory pro-
cess to secure the attendance of non-party witnesses whose
attendance may need to be compelled by court order; (3) the
relative convenience of the two forums for potential wit-
nesses; (4) the administrative difficulties flowing from
court congestion; and (5) the local interest in having dis-
putes regarding activities occurring principally within a
particular district decided by a court within that district.
Case: 21-171    Document: 15      Page: 4    Filed: 10/06/2021




4                                           IN RE: GOOGLE LLC




    As for the sources of proof, the district court recognized
that Google kept local copies of the documents in the North-
ern District of California, App. 8–9, but found that it would
not be difficult for Google to access those documents elec-
tronically from Google’s offices within the Western District
of Texas, App. 8. As for Jenam’s documents, the court
found that it would be more convenient for Mr. Gordon to
transfer any documents in his possession to the Western
District of Texas than to the Northern District of Califor-
nia. App. 9. On those grounds, the court concluded the
sources-of-proof factor “weighs solidly against transfer.”
Id.
    With respect to the availability of compulsory process,
Google identified five third-party witnesses who were lo-
cated in the Northern District of California and who could
be compelled to testify by a court in that district but not by
the court in the Western District of Texas. The district
court, however, found that Google had failed to show that
four of those witnesses would be unwilling to testify at trial
in the Western District of Texas; the court therefore dis-
counted those witnesses for purposes of the compulsory
process factor. App. 10–11. Finding that only one potential
third-party witness was “likely unwilling to testify in
Texas” (but could be subpoenaed by a court in the Northern
District of California) the district court concluded that the
compulsory process factor weighed in favor of transfer, but
only slightly so. App. 12 (internal quotation marks omit-
ted).
     Addressing the convenience of potential witnesses, the
court expressed the view that in patent cases generally, the
court “assumes that no more than a few party witnesses—
and even fewer third-party witnesses, if any—will testify
live at trial” and therefore “long lists of potential party and
third-party witnesses do not affect the Court’s analysis for
this factor.” App. 13. Furthermore, the court expressed
the view that the convenience of witnesses is not an
Case: 21-171    Document: 15      Page: 5    Filed: 10/06/2021




IN RE: GOOGLE LLC                                            5



important consideration in the case of party witnesses.
App. 13. The court recognized that two Google employees
who were potential witnesses resided in the Northern Dis-
trict of California. App. 13. However, the court concluded
that the inconvenience to those Google employees of trav-
eling to Waco would be equivalent to the inconvenience to
Mr. Gordon of traveling to California if the case were trans-
ferred there. App. 14. The court therefore determined that
the convenience-of-the-witnesses factor was neutral as to
party witnesses. Id.
     As for non-party witnesses, the court recognized that
Oso-IP’s principal and four former Google employees were
potential witnesses and were located in the Northern Dis-
trict of California. Id. However, the court found that, as
“the sole inventor of the Asserted Patents, the importance
of Mr. Morris’s testimony outweighs the testimony of
Google’s former employees.” App. 15. The court observed
that “[t]he additional travel, lodging, and related costs that
Mr. Morris will incur with a 2,600-mile drive to the NDCA
over a shorter, 900-mile trip to the WDTX amount to a sig-
nificant difference of convenience.” App. 16. The court also
noted that Waco would be more convenient for the patent
prosecution attorney, who lives in the Northern District of
Texas. The court therefore found that the convenience of
non-party witnesses weighed against transfer.
    As to which district has the greater local interest in this
dispute, the district court acknowledged that the Northern
District of California had a local interest in resolving this
case because the QUIC protocol was designed and devel-
oped in that district. App. 18. However, the court found
that the local interest factor was neutral with respect to
Google because “both Districts are home to Google facili-
ties, employees, and are significant markets for the alleg-
edly infringing products.” Id. On the whole, the district
court found that the local interest factor weighed against
transfer on the ground that the Western District of Texas
Case: 21-171    Document: 15       Page: 6    Filed: 10/06/2021




6                                            IN RE: GOOGLE LLC




had an interest in adjudicating this case because Jenam is
a Texas entity. Id.
    Finally, with respect to the court-congestion factor, the
court noted that “[i]f this case is transferred to the [North-
ern District of California], establishing a new schedule
with a new presiding judge would cause greater delay.”
App. 17. “Because transfer would only prolong this case,”
the court explained, “this factor weighs against transfer.”
Id. Taking into account the weight it assigned to each of
the transfer factors, the district court concluded that
Google had not established that the Northern District of
California was clearly the more convenient venue for trial,
and the court therefore denied Google’s transfer motion.
App. 19.
                              II
    Our review of transfer rulings is governed by the law
of the regional circuit, which in this case is the Fifth Cir-
cuit. See In re TS Tech USA Corp., 551 F.3d 1315, 1319
(Fed. Cir. 2008). Under Fifth Circuit law, the governing
principles are well settled. Section 1404(a) authorizes a
court to transfer a civil action “[f]or the convenience of par-
ties and witnesses, in the interest of justice[.]” Fifth Cir-
cuit law provides that a motion to transfer should be
granted if “the movant demonstrates that the transferee
venue is clearly more convenient.” In re Radmax, Ltd., 720
F.3d 285, 288 (5th Cir. 2013) (quoting Volkswagen, 545
F.3d at 315) (internal quotation marks omitted).
    A district court enjoys broad discretion in making a
transfer determination. See In re Vistaprint Ltd., 628 F.3d
1342, 1344 (Fed. Cir. 2010). That deference, however, does
not exempt transfer determinations from scrutiny on man-
damus. See In re Samsung Elecs. Co., 2 F.4th 1371, 1379
(Fed. Cir. 2021). When a court’s denial of a motion to trans-
fer under section 1404(a) clearly contravenes governing le-
gal standards, we have issued mandamus to overturn the
Case: 21-171    Document: 15      Page: 7    Filed: 10/06/2021




IN RE: GOOGLE LLC                                           7



denial of transfer. See, e.g., In re Apple Inc., 979 F.3d 1332
(Fed. Cir. 2020).
     Google argues that the transfer analysis here contra-
venes governing law in four respects. First, the court found
that the convenience-of-the-witnesses factor weighed
against transfer, even though several witnesses are located
in the Northern District of California and none are located
in the Western District of Texas. Second, the court found
that the local interest factor weighed against transfer even
though the events giving rise to this suit occurred in the
Northern District of California and not in the Western Dis-
trict of Texas. Third, the court concluded that the court
congestion factor weighed against transfer, even though
the court did not find that the transferee venue was more
congested. Fourth, the court weighed the sources-of-proof
factor against transfer despite the fact that there are
sources of proof in Northern California and no such sources
of proof in the Western District of Texas. In light of those
errors, Google contends, the court’s refusal to grant trans-
fer here amounts to a clear abuse of discretion.
                              A
    Google’s primary argument is that the convenience of
willing witnesses must be regarded as weighing heavily in
favor of transfer because there are several potential wit-
nesses in the Northern District of California and none in
the Western District of Texas. We agree with Google.
    In holding that the Western District of Texas is more
convenient for willing witnesses, the district court recog-
nized that it is “obviously more convenient for witnesses to
testify closer to home,” App. 13 (internal quotation marks
and citation omitted), but it qualified that observation in
two respects. First, the court stated that the convenience-
of-the-witnesses factor relates primarily to the convenience
of willing non-party witnesses, not party witnesses. Id.
Second, the court took the position that Mr. Morris’s testi-
mony as the inventor was more important than that of the
Case: 21-171    Document: 15      Page: 8    Filed: 10/06/2021




8                                           IN RE: GOOGLE LLC




four former Google employees located in the Northern Dis-
trict of California and therefore that more weight should
be given to the relative inconvenience associated with Mr.
Morris’s travel from Georgia. We disagree with the district
court on both points.
     First, we have held that the fact that a witness is affil-
iated with a party “does not negate the inconvenience and
cost to those individuals to travel a significant distance to
testify.” In re Google LLC, No. 2021-170, 2021 WL
4427899, at *4 (Fed. Cir. Sept. 27, 2021); see also Samsung,
2 F.4th at 1379 (holding that a district court’s sec-
tion 1404(a) analysis “must consider” the convenience of
“possible party witnesses”); In re Hulu, LLC, No. 2021-142,
2021 WL 3278194, at *5 (Fed. Cir. Aug. 2, 2021) (same); In
re Apple Inc., 818 F. App’x 1001, 1003 (Fed. Cir. 2020) (re-
jecting the view that the convenience of party witnesses is
given “little weight”). We have likewise rejected the cate-
gorical assumption that defendants are likely to call few if
any of the proposed party witnesses that are identified for
purposes of supporting transfer motions. In re Juniper
Networks, Inc., No. 2021-160, __ F.4th __, 2021 WL
4343309, at *4 (Fed. Cir. Sept. 24, 2021).
    Google identified two of its employees and three former
employees who reside in the Northern District of California
and are likely to testify given their work on the accused
protocols, as well as a principal of Oso-IP, who was involved
in the prosecution and licensing of the asserted patents.
By contrast, Jenam identified as witnesses only its one em-
ployee and the prosecuting attorney.
    The district court concluded that the inconvenience to
the party witnesses effectively cancels out under these cir-
cumstances. But that conclusion is not supported by the
record. Mr. Gordon is Jenam’s only identified party wit-
ness who would be more inconvenienced by having to travel
to California instead of Waco to testify, and even Mr. Gor-
don does not live in the Western District of Texas and
Case: 21-171    Document: 15      Page: 9    Filed: 10/06/2021




IN RE: GOOGLE LLC                                           9



would have close to a two-hour drive to travel from his
home in Frisco, Texas, to the courthouse in Waco. App.
496. Thus, the district court failed to give sufficient weight
to the relative convenience of the transferee forum for the
party-affiliated witnesses. See Samsung, 2 F.4th at 1379.
    The second ground for the district court’s ruling on the
willing witness factor was its view as to the importance of
Mr. Morris’s testimony as the inventor of the asserted pa-
tents and the relative inconvenience to him of having to
travel to California rather than to Waco. However, the
court’s ruling cannot be squared with our decision in Apple,
979 F.3d 1332. There, we concluded that the district court
erred in giving more weight to the fact that the inventors
and the patent prosecutor residing in New York would need
to travel a greater distance to reach the Northern District
of California than to reach Waco, Texas, given that transfer
would allow several witnesses to testify without having to
leave home. Id. at 1342. We reasoned that the inventors
in that case “will likely have to leave home for an extended
period” whether or not the case was transferred, and thus
would “only be slightly more inconvenienced by having to
travel to California than to Texas.” Id. (internal quotation
marks and citation omitted).
     The facts in that case are comparable to the facts in
this one. Although the district court emphasized that Mr.
Morris would have not have to travel as far from his home
in Georgia to reach Waco than to reach the Northern Dis-
trict of California, the difference in distance is not as im-
portant as the difference in travel time and the fact that
the witness would be required to be away from home for
several days in any event. See Google, 2021 WL 4427899,
at *4 (explaining that “time is [often] a more important
metric than distance”). There is no major airport in the
Waco Division of the Western District of Texas; conse-
quently, the total travel time from Atlanta, Georgia, to
Waco would be only marginally less than the travel time
from Atlanta to San Francisco.
Case: 21-171     Document: 15       Page: 10    Filed: 10/06/2021




 10                                            IN RE: GOOGLE LLC




      Jenam argues that Mr. Morris would likely be unwill-
 ing to attend a trial if he were required to drive the extra
 distance to California. In fact, however, Mr. Morris said he
 would probably be unwilling to testify in-person at all dur-
 ing the COVID-19 pandemic, and he expressed a prefer-
 ence for being allowed to testify remotely. App. 500.
 Moreover, while Mr. Morris stated that if he were required
 to attend the trial, he would prefer to drive rather than to
 fly, his preference for driving was based on the COVID-19
 pandemic. Given that the trial is not likely to be held until
 2022 or 2023, it seems quite likely that conditions will have
 changed sufficiently by the time of the trial that Mr. Morris
 will no longer be faced with the prospect of having to drive
 to the site of the trial, whether it is held in Waco or the
 Northern District of California.
      In other similar cases, this court has held that a district
 court abused its discretion in weighing the convenience of
 the willing witnesses when there are several witnesses lo-
 cated in the transferee forum and none in the transferor
 forum. See In re Genentech, Inc., 566 F.3d 1338, 1345 (Fed.
 Cir. 2009) (holding that where “a substantial number of
 material witnesses reside within the transferee venue . . .
 and no witnesses reside within the” transferor venue, a dis-
 trict court “clearly err[s] in not determining” the conven-
 ience of willing witnesses “to weigh substantially in favor
 of transfer”); see also Apple, 979 F.3d at 1342; Google, 2021
 WL 4427899, at *4; In re TracFone Wireless, Inc., 852 F.
 App’x 537, 540 (Fed. Cir. 2021). Under these circum-
 stances, we agree with Google that this factor weighs
 strongly in favor of transfer.
                                B
     The second contested factor—having local interests ad-
 judicated locally—also strongly favors transfer. It is undis-
 puted that events that form the basis for Jenam’s
 infringement claims against Google occurred in the North-
 ern District of California where Google developed the
Case: 21-171    Document: 15      Page: 11    Filed: 10/06/2021




 IN RE: GOOGLE LLC                                          11



 accused protocol at its headquarters. While some develop-
 ment activities took place in Massachusetts, that does not
 make the transferee venue less favorable, given that none
 of the underlying events occurred in the Western District
 of Texas. See Samsung, 2 F.4th at 1380 (transfer favored
 because most, even if not all, of the underlying research,
 design, and development of the accused products centered
 on activity within the transferee venue); see also Juniper,
 2021 WL 4343309, at *4.

      The district court weighed against transfer the fact
 that “both Districts are home to Google facilities, employ-
 ees, and are significant markets for the allegedly infringing
 products.” App. 18. The problem with the court’s analysis
 is that it relies on Google’s general presence in the judicial
 forum, not on the locus of the events that gave rise to the
 dispute.

      The fact that a party may have a general presence in a
 particular district does not give that district a special in-
 terest in the case. See Juniper, 2021 WL 4343309, at *5
 (“Juniper’s general presence in the Western District of
 Texas is not enough to establish a local interest in that dis-
 trict comparable to that of the Northern District of Califor-
 nia.”); In re Google LLC, No. 21-144, 2021 WL 3378938, at
 *1 (Fed. Cir. Aug. 4, 2021); In re DISH Network L.L.C., 856
 F. App’x 310 (Fed. Cir. 2021). Instead, what is required is
 that there be “‛significant connections between a particular
 venue and the events that gave rise to a suit.’” Apple, 979
 F.3d at 1345 (noting that this factor “most notably regards
 . . . the ‘significant connections between a particular
 venue’” (quoting In re Acer Am. Corp., 626 F.3d 1252, 1256
 (Fed. Cir. 2010)) (emphasis in Apple)). In addition, Jenam’s
 reference to the sale in the Western District of Texas of
 Google products that used the accused protocol does not
 give that district a substantial interest in the dispute. See
 In re Hoffmann-La Roche Inc., 587 F.3d 1333, 1338 (Fed.
 Cir. 2009) (“[T]he sale of an accused product offered
Case: 21-171    Document: 15       Page: 12    Filed: 10/06/2021




 12                                           IN RE: GOOGLE LLC




 nationwide does not give rise to a substantial interest in
 any single venue.”); TS Tech, 551 F.3d at 1321.
     The district court also weighed against transfer the
 fact that Jenam is incorporated in Texas. But Jenam’s only
 connection to Texas is an office and a single employee, nei-
 ther of which is located in the Western District. Under the
 circumstances, Jenam’s status as a Texas entity is insuffi-
 cient to give the Western District of Texas a local interest
 in the dispute that is comparable to that of the Northern
 District of California.
                               C
     The court congestion factor also does not support keep-
 ing this case in the Western District of Texas. The court’s
 contrary conclusion was not premised on a difference in
 docket congestion between the forums, see Juniper, 2021
 WL 4343309, at *6. Instead, the court based its finding as
 to the court congestion factor on its view that if the case
 were transferred to the Northern District of California, “es-
 tablishing a new schedule with a new presiding judge
 would cause greater delay.” App. 17. We reject that ra-
 tionale for denying transfer of venue here.
      Although the Fifth Circuit in Peteet v. Dow Chemical
 Co., recognized that granting the motion to transfer in that
 case “would have caused yet another delay in this pro-
 tracted litigation,” the court added an important qualifier:
 “Dow’s motion to transfer venue was not filed until eight-
 een months after the case was remanded to the Eastern
 District of Texas.” 868 F.2d 1428, 1436 (5th Cir. 1989).
 Since Peteet, the Fifth Circuit has reiterated that the delay
 associated with transfer may be relevant only “in rare and
 special circumstances,” In re Horseshoe Ent., 337 F.3d 429,
 434 (5th Cir. 2003) (finding error where the district court
 gave weight to the factor of possibility of delay or prejudice
 if transfer is granted), and, most recently, clarified that
 “garden-variety delay associated with transfer is not to be
Case: 21-171    Document: 15      Page: 13    Filed: 10/06/2021




 IN RE: GOOGLE LLC                                         13



 taken into consideration when ruling on a § 1404(a) motion
 to transfer,” Radmax, 720 F.3d at 289.
      In light of that precedent, the district court erred in
 weighing the court congestion factor against transfer. This
 case is not one in which a movant seeking a transfer of
 venue has failed to act with reasonable promptness.
 Google filed its transfer motion within two months of the
 filing of the initial complaint and within days of the filing
 of the amended complaint. Nor did the district court point
 to other special or unique circumstances that would war-
 rant departing from the general rule that the ordinary de-
 lay resulting from transfer is not entitled to weight. The
 district court in essence weighed against transfer that the
 Northern California court would be unlikely to adopt the
 same aggressive schedule as previously ordered in this
 case. But we have repeatedly held that it is improper to
 assess the court congestion factor based on the fact that the
 Western District of Texas has employed an aggressive
 scheduling order for setting a trial date. Juniper, 2021 WL
 4343309, at *6; Samsung, 2 F.4th at 1380–81; Apple, 979
 F.3d at 1344; In re Adobe Inc., 823 F. App’x 929, 932 (Fed.
 Cir. 2020).
                              D
     The fourth disputed factor, relating to the sources of
 proof, also does not favor the Western District of Texas as
 the more convenient forum. Although the sources-of-proof
 factor focuses on “the relative access to sources of evidence
 in the two competing forums,” Juniper, 2021 WL 4343309,
 at *6, the district court here identified no sources of proof
 within the Western District of Texas. The only sources of
 proof that the court identified as being anywhere in Texas
 were in the possession of Mr. Gordon, who resides in the
 Eastern District of Texas. Even putting aside the fact that
 those sources of proof are outside the forum, the district
 court here recognized that the bulk of the evidence would
 likely be coming from the accused infringer.
Case: 21-171    Document: 15     Page: 14     Filed: 10/06/2021




 14                                         IN RE: GOOGLE LLC




     Moreover, and more importantly, the district court pro-
 vided no sound basis to disregard the Northern District of
 California as a convenient forum with respect to the
 sources of proof. Read fairly, Google’s declaration makes
 clear that source code and technical documents relating to
 the accused activities, as well as a significant number of
 documents relating to Google’s marketing, finances, and
 sales, were created and are maintained in the Northern
 District of California. Although the declaration stated that
 some evidence would also be located in Massachusetts, we
 have held that the fact that some evidence is stored in
 places outside both forums does not weigh against trans-
 fer. See In re Toyota Motor Corp., 747 F.3d 1338, 1340
 (Fed. Cir. 2014) (“The comparison between the transferor
 and transferee forum is not altered by the presence of other
 witnesses and documents in places outside both forums.”).
     While the district court found that these sources of
 proof would not be difficult to access electronically from
 Google’s offices in the Western District of Texas, that does
 not support weighing this factor against transfer. The
 Fifth Circuit has explained that while electronic storage of
 documents makes them more widely accessible than was
 true in the past, the fact that documents can often be ac-
 cessed remotely does not render the sources-of-proof factor
 irrelevant. See Volkswagen, 545 F.3d at 316 (“That access
 to some sources of proof presents a lesser inconvenience
 now than it might have absent recent developments does
 not render this factor superfluous.”). We therefore see no
 sound basis for the district court having weighed the
 sources-of-proof factor against transfer; if anything, that
 factor weighs in favor of transfer. *



      *The district court found that the fifth factor the par-
 ties disputed—the availability of compulsory process—fa-
 vored transfer, although only slightly. The district court’s
 ruling on that factor, however, was affected by its
Case: 21-171     Document: 15      Page: 15    Filed: 10/06/2021




 IN RE: GOOGLE LLC                                           15



                               E
      In sum, the center of gravity of this action is clearly in
 the transferee district, and decidedly not in the Western
 District of Texas. Several of the most important factors
 bearing on the transfer decision strongly favor transfer,
 and no factor favors retaining the case in the Western Dis-
 trict of Texas. In fact, there is nothing at all that ties this
 case to the Western District of Texas: no witnesses reside
 there; no evidence is present there; and none of the conduct
 giving rise to this action took place there. The only connec-
 tion that the district court identified between this case and
 the Western District of Texas is that Google has a general
 presence in the district. As we have previously noted, the
 court’s reliance on that circumstance to justify denying
 transfer “improperly conflate[d] the requirements for es-
 tablishing venue under 28 U.S.C. § 1400(b) and the re-
 quirements for establishing transfer under § 1404(a).”
 Apple, 979 F.3d at 1346. We therefore grant Google’s peti-
 tion seeking transfer of the case to the Northern District of
 California.



 conclusion that any witness who was not shown to be un-
 willing to testify in the Western District of Texas should be
 assumed to be a willing witness. App. 10–11. We have
 held, however, that where the movant has identified mul-
 tiple third-party witnesses “and shown that they are over-
 whelmingly located within the subpoena power of only the
 transferee venue, this factor favors transfer even without
 a showing of unwillingness for each witness.” Hulu, 2021
 WL 3278194, at *4; In re HP Inc., No. 18-149, 2018 WL
 4692486, at 3 n.1 (Fed. Cir. Sept. 25, 2018) (“[W]hen there
 is no indication that a non-party witness is willing, the wit-
 ness is presumed to be unwilling and considered under the
 compulsory process factor.”). The court therefore should
 have found that factor to favor transfer more than “only
 slightly.” App. 12.
Case: 21-171     Document: 15    Page: 16     Filed: 10/06/2021




 16                                         IN RE: GOOGLE LLC




       Accordingly,
       IT IS ORDERED THAT:
     The petition is granted. The district court’s order deny-
 ing Google’s motion to transfer is vacated, and the district
 court is directed to grant the transfer motion.
                                  FOR THE COURT

          October 06, 2021        /s/ Peter R. Marksteiner
               Date               Peter R. Marksteiner
                                  Clerk of Court

 s25

 cc: United States District Court for the Western District of
 Texas